Citation Nr: 0000510	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-44 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania 


THE ISSUES 

1.  The propriety of the initial 10 percent rating for 
service connected right knee disorder, arthrofibrosis.  

2.  The propriety of the initial 10 percent rating for 
service-connected degenerative arthritis of the cervical 
spine (neck disorder).  

3.  The propriety of the initial 10 percent rating for 
service-connected hiatal hernia with gastroesophageal reflux 
disease (HH-GERD).  

4.  The propriety of the initial noncompensable (zero 
percent) rating for bilateral hearing loss.  

5. The propriety of the initial noncompensable (zero percent) 
rating for prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from approximately January 1974 
to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the RO, 
which, inter alia, established service connection for right 
knee and neck disorders, and assigned 10 percent disability 
evaluations for each.  The RO also established service 
connection and noncompensable evaluations each for HH-GERD, 
bilateral hearing loss, and prostatitis.  As the veteran 
disagreed with the initial ratings assigned the above 
disorders, the Board has recharacterized the issues on appeal 
as involving the propriety of the initial ratings assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In November 1997, the RO granted an increased 10 percent 
rating for service-connected HH-GERD.  In doing so the RO 
retained the same effective date (May 1, 1995 -- the date 
following his separation from service) as the initial 
noncompensable evaluation had been.  While the veteran 
expressed disagreement with the initial noncompensable 
evaluation, a higher evaluation was and remains available for 
this condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this issue is as characterized on the front page 
of the instant Board decision.  Id.; Fenderson, 12 Vet. 
App. at 126.  


FINDINGS OF FACT  

1.  Service-connected hiatal hernia with gastroesophageal 
reflux disease is manifested by: multiple subjective 
complaints, including complaints of occasional vomiting, 
dysphagia, regurgitation, abdominal pain, diarrhea and 
constipation (the later occurring two to three times in a 
month); current diagnoses of duodenitis, with a small 
gliding-type esophageal hiatus hernia, and GERD; overall 
symptomatology not demonstrating, or more closely 
approximating, considerable impairment of health.  

2.  Service-connected prostatitis is not currently shown to 
be active, or symptomatic, on most recent VA examination.  

3.  Service-connected hearing loss is manifest by average 
pure tone thresholds for the frequencies 1,000, 2,000, 3,000 
and 4,000 hertz of 29 decibels in the right ear and 46 
decibels in the left, with speech discrimination ability at 
80 percent correct in both; findings which translate to level 
III hearing acuity bilaterally.  


CONCLUSIONS OF LAW  

1.  The criteria for an evaluation in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disease are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.114, and Part 4, Diagnostic Code 7346 (1999).  


2.  The criteria for an increased (compensable) evaluation 
for prostatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.344, 4.115b, and Part 4, Diagnostic 
Code 7527 (1999).  

3.  The criteria for a compensable rating for the service-
connected bilateral hearing loss disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 and 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to evaluation in excess of 10 percent 
for service-connected HH-GERD, and to compensable ratings (in 
excess of zero percent) for service-connected prostatitis and 
bilateral hearing loss disability, are plausible and capable 
of substantiation, and, therefore, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to the increased symptomatology.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available and relevant evidence has been 
obtained regarding the claims adjudicated on the merits, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In Fenderson, 12 Vet. App. at 126, the United States Court of 
Appeals for Veterans Claims (the Court herein) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  The 
Board has given due consideration to the rule of Fenderson.  
While the veteran has expressed dissatisfaction with the 
assignment of the initial ratings, the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as "staged ratings" required 
under Fenderson, is inapplicable in this case as the evidence 
indicates that only one rating is warranted for each of the 
veteran's claims from the day after the veteran's discharge 
from service until the present. 

A.  Hiatal Hernia with GERD  

The severity of the veteran's service-connected hiatal hernia 
with gastroesophageal reflux disease is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 
30 percent evaluation is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is assigned with two or more of the 
symptoms for the 30 percent evaluation, but of less severity.  

It is noted that the veteran's application for compensation, 
received at the RO in November 1995, identifies no current or 
on-going treatment for service-connected HH-GERD.  The veteran 
has, none-the-less, been afforded several VA stomach 
examinations.  On VA examination in March 1996, the veteran's 
complaints included heartburn.  While the examiner thought the 
veteran's medical history was suggestive of reflux 
esophagitis, the veteran specifically denied any abdominal 
discomfort, food 

intolerance, nausea, vomiting, epigastric pain, anorexia, 
malaise, or generalized weakness.  His weight was stable.  

On VA stomach examination in August 1998, the veteran reported 
repeated episodes of epigastric dysphagia, pyrosis, 
regurgitation and substernal pain while in the service.  
Presently, the veteran reported occasional vomiting, 
particularly after eating tomatoes, and occasional dysphagia 
to solid, dry foods, such as bread or pizza.  The veteran also 
reported regurgitation with drinking more than one can of 
beer, although he is able to drink six to eight cups of coffee 
per day without any such difficulty.  The veteran denied any 
hematemesis, although he had one episode of melena in a stool 
several months earlier.  There was no repeat episode.  The 
veteran terminated Zantac and Tagamet medications due to 
bloating and constipation, and presently uses 24 TUMS tablets 
per day.  As for circulatory disturbance after meals, the 
veteran denied any sweating, shakiness, dizziness, and he has 
had no stomach surgery.  The veteran reported no problems in 
general with diarrhea or constipation, although he reported 
that some constipation occurs two to three times in a month.  
He takes no medication for this however.  The veteran also 
reported some abdominal pain last month when he had the 
melena.  However, he denied any distention, or nausea.  He 
reported regular vomiting with eating tomatoes or spicy foods.  
On physical examination, the bowels were hypoactive, and the 
veteran was guarding.  He reported pressure when the mid-
abdomen was palpated, and nausea when the left lower quadrant 
was palpated.  The veteran's weight was within normal ranges, 
and maintained.  There were no signs of anemia, no 
hepatosplenomegaly, and the hemoccult was negative.  A 
diagnosis was deferred pending additional testing.  

Additional testing was completed later that same month.  An 
August 1998 VA barium enema revealed duodenitis of the first 
portion of the duodenum, with no evidence of ulceration, a 
small gliding-type esophageal hiatus hernia, and a 
diverticulum arising from the second portion of the duodenum.  
The general medical examination report indicates a diagnosis 
of HH-GERD, with no peptic ulcer disease, and no gastric or 
duodenal ulcer found on endoscopy.  

The Board need not point out that the veteran's subjective 
reports of a panoply of symptomatology are not entirely 
demonstrated on objective examinations, as those symptoms, 
even if demonstrated, would warrant no more than the current 
10 percent evaluation under Diagnostic Code 7346.  Service-
connected HH-GERD is shown not to require any medication, 
other than over-the-counter TUMS, and no on-going, or even 
occasional, treatment.  The current diagnosis is duodenitis, 
a small gliding-type esophageal hiatus hernia, and 
gastroesophageal reflux disease.  Without medical evidence of 
any treatment, or any prescription medication, and with no 
anemia, moderate or otherwise, the Board finds that the 
evidence of record does not approach or more nearly 
approximate "considerable impairment of health," so as to 
warrant more than the current 10 percent evaluation.  While 
the veteran is shown to report two or more of the symptoms of 
a 30 percent evaluation, including occasional diarrhea, 
constipation, and vomiting, without the need of any treatment 
or prescription medication, any finding of severe impairment 
of health is not justified by the clinical evidence of 
record.  The Board has reviewed all of the pertinent evidence 
of record with an eye to whether any "staged rating" is 
warranted.  However, as detailed above, no favorable clinical 
evidence is of record for any period of the appeal.  As no 
evidence demonstrates or more nearly approximates the 
criteria for more than a 10 percent evaluation, the claim 
must be denied as against a preponderance of the evidence of 
record.  

B.  Prostatitis  

The veteran's service-connected prostatitis is evaluated 
under Diagnostic Code 7527 for post-operative residuals, that 
is, rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Voiding dysfunction is defined and 
rated as urine leakage, frequency, or obstructed voiding 
(requiring the use of an appliance or wearing of absorbent 
materials), and urinary tract infection is defined and rated 
as renal dysfunction, recurrent symptomatic infection 
(requiring drainage/frequent hospitalization) and long-term 
drug therapy (with hospitalization(s) and/or intermittent 
intensive management.  See 38 C.F.R. Part 4, §  4.115a 
(1999).  

In the instant veteran's case, neither voiding dysfunction 
nor urinary tract infection is reported or indicated on 
current examination.  

It is historically noted that service medical records show 
initial treatment for prostatic hypertrophy and an enlarged 
prostate on examination in September 1985.  The assessment 
was prostatism, which was found to be resolving on later 
examination in October 1985.  A history of prostatitis, 
"resolved," was noted in January 1986.  A history of an 
episode of prostatism without sequelae was noted on report of 
medical history dated in October 1986.  The veteran was seen 
for idiopathic hematuria in February 1988.  In May 1988, a 
history of micro-hematuria with symptoms of diminished stream 
and hesitancy was noted.  In August 1988, the assessment was 
seen for microscopic hematuria, recurrent, possibly secondary 
to trauma "from running."  A report of medical examination 
in March 1989 reveals intermittent episodes of chronic 
prostatitis/urethritis, with idiopathic hematuria in the 
past.  The examiner noted that the veteran had no symptoms at 
the present time, nor did he use any prescriptions.  Digital 
examination revealed enlargement, with no pain.  The veteran 
was found to be heme-negative.  The veteran was next seen in 
February 1991 for complaints of urinary frequency, urgency, 
and decreased stream.  The assessment was prostatitis, acute 
and chronic.  On examination in September 1994, hematemesis 
was noted to be secondary to non-symptomatic and non-
disabling ulcer.  The veteran declined a urinalysis on 
examination on January 12, 1995.  On examination on January 
17, 1995, the veteran reported a history of prostate 
symptoms.  On examination, no abnormalities were identified.  

On VA general medical examination in March 1996, the veteran 
was noted to have painless hematuria of unclear etiology.  

At his personal hearing in February 1997, the veteran 
complained that his service-connected prostatitis presently 
included an enlarged prostate, microscopic hematuria, 
elevated white blood counts, and one past episode of visible 
blood in his urine.  He denied any current treatment.  

On VA general medical examination in July 1998, the veteran 
was thought to be well-developed, healthy, and he appeared to 
be in no acute distress.  Genital and rectal examinations 
were normal, although he displayed symptoms of chronic 
prostatitis with the possibility of a stricture at the 
bladder neck.  The veteran was thought not to have a good 
understanding of his medical condition, nor was he thought to 
be a good historian.  The diagnosis was chronic prostatitis, 
with normal urine.  

On VA genitourinary examination in August 1998, the veteran 
gave a history of a 1986 diagnosis of benign prostatic 
hypertrophy, with some difficulty voiding.  He reportedly was 
told he had an ulcer in the bladder and an enlarged prostate.  
His condition cleared with use of oral antibiotics.  Since 
that time, the veteran reported some voiding difficulty, 
intermittently.  The veteran denied any urinary tract 
infection or nocturia, although he reported one episode of 
blood in the urine after running approximately 5 miles.  On 
physical examination, the prostate, per rectum, was entirely 
benign, slightly firm, but totally unremarkable.  Diagnostic 
testing revealed prostate specific antigen well within normal 
limits, with urinalysis showing an occasional red blood cell, 
with otherwise, entirely negative.  No evidence of any 
stricture, polyp, or tumor in the urethra were noted on 
cystoscopy examination.  The prostate was short, 
nonobstructive, and with no evidence of inflammations.  There 
was no trabeculation of the bladder, and specifically, no 
ulcer, tumor, or stone.  The diagnosis was history of voiding 
difficulties, probable prostatitis in 1986, with notation 
that currently there was no significant abnormality 
identified.  It was recommended that the veteran return for 
treatment, including oral antibiotics and alpha blockers, 
should any episode reoccur.  

The Board finds that without a current active diagnosis of 
prostatitis, but only a history of prostatitis, and without 
objective, medical evidence of any voiding dysfunction, 
urinary tract infection, current treatment or medication, the 
criteria for a compensable evaluation are clearly neither met 
nor more closely approximated under Diagnostic Code 7527.  
Additional closing comments are contained in subsection D of 
the Reasons and Bases portion of the instant Board decision, 
below.  

C.  Bilateral Hearing Loss 

The veteran challenges the denial of a compensable rating for 
his service-connected bilateral hearing loss on the basis of 
conversational difficulty.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 hertz.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the VA's 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, 
Codes 6100-6110 (1998 and 1999).  

The Board observes that minor amendments became effective on 
June 10, 1999 regarding the application of the criteria for 
hearing loss under the VA's Rating Schedule.  38 C.F.R. 
§§ 4.85-4.87 (1998 and 1999).  It is noted that the 1999 
amendments to section 4.86(a) are not significant to the facts 
of the instant appeal, as those amendments merely allow for 
the rating specialist to determine  the Roman numeral 
designation for hearing impairment form either Table VI or 
Table VIA, whichever results in the higher numeral, in those 
limited situations where the puretone threshold at each of the 
four specified frequencies (1000, 1000, 3000 and 4000Hertz) is 
55 decibels or more.  In the instant case, as detailed below, 
all of the veteran's puretone thresholds, except one in the 
right ear and two in the left ear, are below 55 decibels - a 
level of hearing acuity which remains noncompensable under 
either table.  Moreover, as neither version is more favorable 
to the veteran, and with no prejudice, a Remand in this case 
is not indicated.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

It is historically noted that the veteran's service medical 
records show treatment for a diagnosis of bilateral hearing 
loss in 1994: in June 1994, the veteran was fitted for a left 
ear hearing aid, and in the right ear later that year.  On 
examination for retirement and separation from service on 
January 17, 1995, defects and diagnoses included notation of a 
bilateral high frequency hearing loss.  

On post-service VA audiometry testing of March 1996, the 
average pure tone air conduction thresholds were 25 decibels 
in the right ear and 40 decibels in the left ear, for 1,000, 
2,000, 3,000 and 4,000 hertz.  Speech discrimination ability 
was 100 percent correct in the right ear and 94 percent 
correct in the left ear.  These findings translate to level I 
hearing acuity bilaterally, which warrants no more than a 
noncompensable evaluation under the applicable criteria, 
including Tables VI, VIA, and Table VII.  

Similarly, on VA audiometry testing of August 1998, the 
average pure tone air conduction thresholds were 29 decibels 
in the right ear and 46 decibels in the left ear, for 1,000, 
2,000, 3,000 and 4,000 hertz.  Speech discrimination ability 
was 80 percent correct in both ears.  While these findings 
translate to level III hearing acuity bilaterally, these 
current findings similarly warrant no more than a 
noncompensable evaluation under all applicable criteria.  
Under Diagnostic Code 6100, no more than a noncompensable 
evaluation may be assigned given these repeated findings. 38 
C.F.R. §§ 4.85-4.87 (1998 and 1999).  

With regard to this outcome, the assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet.App. 345 (1992).  
In the present case on appeal, a mechanical application of 
the rating schedule to the audiometry tests of record, 
including the most recent VA examination of August 1998, 
clearly demonstrates that no more than a noncompensable 
evaluation is warranted for service-connected bilateral 
hearing loss, under either the VA's former or revised 
Schedule for Rating Disabilities.  While the Board accepts as 
credible the veteran's hearing testimony concerning 
difficulties caused by his service-connected hearing loss, 
the application of the schedular criteria does not permit the 
assignment of a compensable rating on that basis alone, 
without some supportive objective evidence.  

It is noted that the veteran appears to wear hearing aids, 
but this does not affect his rating, as the rating schedule 
makes a proper allowance for improvement with such devices.  
38 C.F.R. § 4.86.  

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claims for 
increased ratings.  Thus, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  For the foregoing reasons, the claim for 
an increased (compensable) rating for service-connected 
bilateral hearing loss must be denied.  

D.  Additional Closing Considerations  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims for 
increase, as set forth above, and, therefore, reasonable 
doubt is not for application.  

In closing, the Board can find no schedular authority for the 
assignment of an evaluation in excess of 10 percent for 
service-connected HH-GERD, or in excess of noncompensable 
evaluations for service-connected prostatitis and for 
service-connected bilateral hearing loss disability.  In 
reaching these final determinations, the Board has determined 
that the evidence does not support the claims and is not in 
relative equipoise as to the claims, with the veteran 
prevailing in either event.  To the contrary, a fair 
preponderance of the evidence is squarely against all three 
claims, each of which must appropriately be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

The claims of entitlement to evaluations in excess of 10 
percent for service-connected HH-GERD, and noncompensable 
(zero percent) for service-connected prostatitis and for 
service-connected bilateral hearing loss disability, are 
denied.  


REMAND

The veteran's claim for an increased rating for service-
connected arthrofibrosis of the right knee comes to the Board 
on appeal from the original RO rating decision which 
established service-connection.  The veteran's service-
connected right knee disability has been evaluated under 
Diagnostic Code 5299-5257.  The veteran, and more recently 
his representative, claims impairment primarily due to right 
knee pain and painful motion of the knee joint, as well as 
functional loss due to pain.  Given this, and as the April 
1997 VA examination revealed at least some limitation of 
motion of 130 degrees of flexion, consideration of Diagnostic 
Codes 5260 and 5261 is indicated.  See 38 C.F.R. § 4.71, 
Plate II (1999) (normal flexion is deemed to be to 140 
degrees).  This necessary consideration has not been 
accomplished at the RO.  

Furthermore, various diagnoses include arthritis of the right 
knee.  However, service connection has not been specifically 
recognized for right knee arthritis, although the matter is 
certainly raised by both the veteran and the evidence.  

As to the pain and functional impairment reportedly 
experienced by the veteran, the Board recognizes that the 
United States Court of Appeals for Veterans Claims (the 
Court) has stressed that, in evaluating disabilities of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, as well as whether the pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  In order to obtain medical evidence sufficient 
to rate any service related right knee arthritis in this 
matter, as well as any other associated factors, further 
development of this case is required in the form of another 
VA joints examination.  

Similarly, the veteran has appealed the RO rating decision 
which established service connection and a 10 percent 
evaluation for degenerative arthritis of the cervical spine.  
Assuming, arguendo, that no limitation of cervical spine 
motion is shown on examination (ignoring the lack of any 
specific ranges of cervical spine motion on VA examinations), 
no VA examiner has made any comment as to the existence of 
any painful motion - a finding which is to be rated as 
limitation of motion, nor has any VA examiner given 
consideration to the other additional DeLuca factors, 
including weakened movement, excess fatigability, 
incoordination, and pain, or the same on occasional flare-
ups, if any - all factors for consideration pursuant to 
DeLuca, supra.  See also, VAOPGCPREC 23-97.  Accordingly, the 
requested VA orthopedic examination should regard both the 
right knee and cervical spine, for parallel development and 
consideration, as indicated or appropriate.  

The Court has long held that the VA is under a statutory duty 
to assist claimants in the development of facts pertinent to 
their claims, as set forth in 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.103 and 3.159, and that this duty includes the necessity 
of completing additional development of the record, including 
a VA examination, if the record currently before it is 
inadequate.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  
Accordingly, in light of the above, the matter is REMANDED for 
the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his right knee or cervical spine 
disabilities in recent years.  The RO 
should assist him in accordance with 
38 C.F.R. § 3.159 (1999).   

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of his service-
connected right knee and cervical spine 
disabilities.  The claims folder, and a 
copy of this Remand, should be made 
available to the examiner.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings, in detail.  The examiner must 
include the active and passive ranges of 
motion (in degrees) of the veteran's 
right knee and cervical spine, with 
reference to any painful motion.  All 
functional losses found to be due to 
service-connected disability, including 
any pain or weakness or difficulty during 
flare-ups, should be equated to range of 
motion lost beyond that demonstrated 
clinically.  Any instability, whether 
shown objectively in the clinical setting 
or evident upon flare-up, should be 
described as slight, moderate, or severe.  
Furthermore, the examiner should discuss 
the presence, or absence, of pain and 
tenderness of any scar on the veteran's 
right knee.  

Cervical spine symptomatology and 
pathology should be described in detail 
as well, including any of the above 
factors.  Caluza, supra.  

3.  To help avoid any future remand, the 
RO should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If actions taken are deficient 
in any manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issues of: the 
propriety of the initial 10 percent 
rating for the service connected right 
knee disorder, and the propriety of the 
initial 10 percent rating for service-
connected degenerative arthritis of the 
cervical spine. 

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

